Conviction for transportation of intoxicating liquor; punishment, one year in the penitentiary.
An officer watching the house of appellant on the night of the alleged offense, observed him driving his automobile back and forth in a suspicious manner, and when appellant finally stopped the car the officer looked therein and found a gallon of whisky. When the case was called for trial appellant offered a motion in advance to suppress the testimony of the sheriff and direct a return of the liquor. On the trial the State offered in evidence a part of this motion, which was signed by appellant; appellant then offered the whole of the motion. In said motion it was admitted that a gallon of intoxicating liquor was in the possession of appellant and in his car on a public street in the city of San Marcos on the occasion in question.
There are four bills of exception in the record. No. 1 complains of the refusal of the court to grant the motion to return to appellant the liquor taken from his possession without a search warrant. No. 2 was taken to the refusal of appellant's motion to suppress the evidence regarding the finding in his possession of said liquor. No. 3 was taken to the admission of the testimony of the officer in regard to the movements of appellant on the night in question; the finding of the whisky in his car; the fact that appellant claimed the car; that he was on a public street, etc. No. 4 was to the refusal of the court to sustain a motion to exclude the testimony of the officer above referred to.
We have carefully examined each of these bills and have concluded that none of them present any reversible error. This court has uniformly declined to sanction the practice of passing upon motions to return intoxicating liquor or to suppress evidence in regard to the finding thereof, offered prior to the going into trial of one charged with violation of the liquor law. In Odenthal v. State, No. 9967. opinion handed down January 12, 1927, and Battle v. State, No. 10505, opinion handed down January 12, 1927, we held the officer justified in searching an automobile being used for the transportation of intoxicating liquor, when it appeared from the facts that the officer had probable cause for believing same to be so used. Reference is had to said authorities for reasons and citation of authorities supporting the conclusion.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 540 
                    ON MOTION FOR REHEARING.